PER CURIAM.
Appellant, decedent’s daughter, brought this declaratory relief action against appellee, her brother in regard to personal property of their deceased mother which the mother had changed to joint ownership with her son, with right of survivorship. The trial court found, following a non-jury trial, in favor of the appellee.
Appellant argues that there was no evidence to support the findings of the lower court and we agree. The appellant has not furnished us with a transcript of the trial; however, she has furnished us with a “unilateral statement of the case,” with attached portions of depositions which were in evidence. Those depositions show that the decedent, whose will divided her probate assets equally between the appellant and the appel-lee, had told other people that everything she had was going to be divided equally between her son and daughter. There was also testimony that she put the property in joint names only so that her son would be able to pay her bills if anything happened to her.
Significantly, the appellee, although represented in the trial court, is unrepresented in this court and has not filed a brief or contested the record as it has been furnished to us. Portions of his deposition reflect that he had no knowledge as to why his mother had done this.
We conclude that the trial court’s findings of fact are not supported by any evidence and are therefore clearly erroneous. We therefore reverse and remand for further proceedings consistent with this opinion.
GLICKSTEIN, KLEIN and PARIENTE, JJ., concur.